Case 2)

co Oo ND OH BP WO NO

NO NM BH PN HY WH KR PP DRO Re RR Re Re ee Re ee

jetfre .weinberger@mto.com
ED DANE (State Bar No. 143195)
ted.dane@mto.com

garth vincent mto.com

blanca.young@mto.com
PETER E. ree

peter.gratzinger@mto.com

adam.lawton@mto.com
MUNGER, TOLLES & OLSON LLP

Los Angeles, California 90071-3426
Telephone: (213) 683-9100
Facsimile: (213) 687-3702
shear@fr.com

biegler@fr.com

chacon@fr.com

FISH & RICHARDSON P.C.

12390 El Camino Real

San Diego, CA 92130

Telephone: ee 678-5070
Facsimile: (858) 678-5099

KITE PHARMA, INC.

JUNO THERAPEUTICS, INC.,
SLOAN KETTERING INSTITUTE
FOR CANCER RESEARCH,
Plaintiffs,
VS.
KITE PHARMA, INC.,

Defendant.

350 South Grand Avenue, Fiftieth Floor

W. CHAD SHEAR (State Bar No. 230602)

Attorneys for Defendant-Counterclaimant

 

AND RELATED COUNTERCLAIMS

 

 

L7-cv-07639-SJO-KS Document 664 Filed 01/27/20 Page 1of8 Page ID #:32457

JEFFREY I. WEINBERGER (State Bar No. 56214)

GARTH T VINCENT (State Bar No. 146574)
LANCA F. YOUNG (State Bar No. 217533)

TZINGER (State Bar No. 228764)

ADAM R. L ON (State Bar No. 252546)

GEOFFREY D. BIEGLER (State Bar No. 290040)
MEGAN A. CHACON (State Bar No. 304912)

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

Case No. 2:17-cv-07639-SJO-KS

DECLARATION OF KATHARINE
RICE IN SUPPORT OF

KITE PHARMA, INC.’S
APPLICATION TO FILE
DOCUMENTS UNDER SEAL IN
CONNECTION WITH
PLAINTIFFS’ CONSOLIDATED
POST-TRIAL MOTION

 

 

 

DECLARATION OF KATHARINE RICE

 
Case 2

Oo OH NH A BW YO

NO NO BH WH WY VP LP CH CORR Re Be Re Ee REE RE
oOo nN HD nm SP WY YP KF DOD Oo MOA HD nA HBP WY HPO KF OC

1 7-cv-07639-SJO-KS Document 664 Filed 01/27/20 Page 2of8 Page ID #:32458

DECLARATION OF KATHARINE RICE
I, Katharine Rice, declare as follows:
1. I am Senior Associate General Counsel, Intellectual Property
Litigation, at Gilead Sciences, Inc. (“Gilead”), the parent company of Kite Pharma,
Inc. (“Kite”). Iam a member in good standing of the State Bars of California, New
York, and Illinois. I have personal knowledge of the facts set forth in this
Declaration and, if called as a witness, could and would testify competently to such
facts under oath.
2. In connection with their post-trial motion, Sloan Kettering Institute for
Cancer Research and Juno Therapeutics, Inc. (collectively, “Plaintiffs”) filed
conditionally under seal various documents (ECF Nos. 657-1 through 657-27),
including:
(A) _ Plaintiffs’ Memorandum of Points and Authorities in Support of
Plaintiffs’ Consolidated Post-Trial Motion (‘Plaintiffs’ Post-Trial
Brief”);

(B) Plaintiffs’ [Proposed] Final Judgment;

(C) Plaintiffs’ Amended Local Rule 58-7 Memorandum Regarding Post-
Judgment Interest;

(D) the Sullivan Post-Trial Declaration (Exhibit 2-I to the Jeffries Post-
Trial Declaration);

(E) Exhibit 1 to the Jeffries Post-Trial Declaration’; and

(F) Exhibits K, Q, R, 8, T, U, W, X, and AA to the Sullivan Post-Trial

Declaration.

 

! Kite does not seek to seal Exhibits 3, 7-12, 14, 18, 19, and 21 to the Jeffries Post-
Trial Declaration, which Plaintiffs also filed conditionally under seal (ECF Nos.
657-17, 657-18, 657-19, 657-20, 657-21, 657-22, 657-23, 657-24, 657-25, 657-26,
and 657-27).

-2-
DECLARATION OF KATHARINE RICE

 

 

 
Case 2:

oC eH NHN DH mH BR WY LPO

NY bP PPO PH HO WN WN KN KNORR Ree Re Re Re eee
oOo sa DB mM BW NO KF DOD OBO Dna HD A BW NY KS CO

L7-cv-07639-SJO-KS Document 664 Filed 01/27/20 Page 30f8 Page ID #:32459

3. Compelling reasons exist to maintain the following documents under
seal. These documents were designated as “Attorneys’ Eyes Only Information”
under the Protective Order. See ECF No. 222.

4. I understand that the right of the public to access court records “is not
absolute” and that a court may seal confidential information disclosed during the
course of a legal proceeding. Nixon v. Warner Comme’ns, Inc., 435 U.S. 589, 598
(1978).

5. I understand that “compelling reasons” exist to seal a record when it
might “become a vehicle for improper purposes,” such as the “release of trade
secrets.” See Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir.
2006) (quoting Nixon, 435 U.S. at 1179).

6. Where “private materials unearthed during discovery” are attached to
non-dispositive motions, the party seeking to seal those documents must show
“good cause” exists for sealing. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678
(9th Cir. 2010). “Good cause” is shown where, on balance, “the needs for
discovery” by the public are outweighed by “the need for confidentiality.” See id.
Under this standard, the Court has “broad latitude” to seal “many types of
information, including, but not limited to, trade secrets or other confidential
research, development, or commercial information.” Phillips ex rel. Estates of Byrd
v. General Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002).

7. It is my understanding that the Ninth Circuit has defined trade secrets
as “any formula, pattern, device or compilation of information which is used in
one’s business, and which gives him an opportunity to obtain an advantage over
competitors who do not know or use it.” Jn re Elec. Arts, Inc., 298 F. App’x 568,
569 (9th Cir. 2008); see also Clark v. Bunker, 453 F.2d 1006, 1009 (9th Cir. 1972).

8. I also understand that, according to the Ninth Circuit, confidential
terms of patent license agreements, such as “pricing terms, royalty rates, and

guaranteed minimum payment terms,” may satisfy the “compelling reasons”

-3-
DECLARATION OF KATHARINE RICE

 

 

 
Case 2

Oo DH HI WN wA BP W NY

NY NY PO WN bY WN NY WN NY KH HK HR He Re Ee Ee RR
oN NO UO BR WHY NY KF OD CO WOH HD AD BP WO VN SH CO

1 7-cv-07639-SJO-KS Document 664 Filed 01/27/20 Page 4of8 Page ID #:32460

standard even though I understand that the lower good cause standard applies here.
Elec. Arts, 298 F. App’x at 569-70; Kamanaka, 447 F.3d at 1179; see also Pintos v.
Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (“The ‘good cause’
standard presents a lower burden for the party wishing to seal documents than the

‘compelling reasons’ standard”).

A. Plaintifis Post-Trial Brief (ECF No. Oe
Plaintifie’ Amended Local Rule S8c7 Memorandum Regarding
Post-Judgment Interest (ECF No. 657-3)

ECF No. 657-1

e Highlighted portion of line 3:13

e Highlighted portion of line 4:18

e Highlighted portion of line 4:25

e Highlighted portion of line 5:1

e Highlighted portion of line 5:3

° Highlighted portions of line 6:20

e Highlighted portion of line 6:23

e Highlighted portion of line 7:18

° Highlighted portion of line 30:8

ECF No. 657-2

° Highlighted portion of line 1:21

e Highlighted portion of line 1:22

° Highlighted portion of line 1:26

° Highlighted portion of line 1:27

ECF No. 657-3

° Highlighted portions of line 1:10

e Highlighted portions of line 1:13

The above-mentioned portions of filings disclose non-public YESCARTA®

revenues from October 1, 2019 to December 12, 2019, and calculations derived

-4-
DECLARATION OF KATHARINE RICE

 

 

 
Case 2

Oo CO SI DW NH BR Ww HPO —

NM Nw tO hb HMO WO WH LP KNBR RB BB He ee ee
oOo NID Om BP WHY KH DOD CO wOnH HD nH BW PY KK OS

1 7-cv-07639-SJO-KS Document 664 Filed 01/27/20 Page5of8 Page ID #:32461

therefrom (e.g., adding publicly disclosed YESCARTA® revenues through
September 30, 2019, or applying royalty or interest rates). Gilead has not yet
publicly reported YESCARTA® revenues for any period after September 30, 2019
yet and will not do so until it announces fourth-quarter 2019 earnings, which it
expects to announce in February 2020. Gilead’s regular practice is to keep such
financial results confidential until they are announced to the general public and filed
with the SEC several weeks after the end ofa fiscal quarter. Public disclosure
before the official announcement of 2019 Q4 YESCARTA® sales would
prematurely reveal Kite’s sensitive financial and regulatory information, would
disadvantage Gilead and/or Kite in the marketplace and cause competitive harm, and
would unfairly advantage or disadvantage various investors through information
asymmetry.

B. Sullivan Post-Trial Declaration (ECF No. 657-5)

ECF No. 657-5

e Highlighted portion of lines 3:5—6

e Highlighted portion of line 3:9

° Highlighted portions of line 3:14

° Highlighted portion of lines 5:10—12

° Highlighted portion of lines 5:22—25

° Highlighted portion of lines 6:5—20

° Highlighted portion of lines 6:25—26

° Highlighted portion of lines 7:1—-8:18

e Highlighted portion of lines 8:19-21

e Highlighted portion of lines 8:24-26

° Appendices A-1, A-2, A-3, A-4, B-2, B-3, B-4, B-5, B-6, B-7

The highlighted portions appearing on page 3 and Appendices A-1, A-2, A-3,
A-4, B-2, B-3, and B-7 of ECF No. 657-5 disclose non-public YESCARTA®

revenues from October 1, 2019 to December 12, 2019, and calculations derived

-5-
DECLARATION OF KATHARINE RICE

 

 

 
Case 2)

oOo sD ONO CO BR WY NO

Co Sa DH NM FB WwW NY KH DOD OO HH DB A FP WH YP KF OD

 

L7-cv-07639-SJO-KS Document 664 Filed 01/27/20 Page 6of8 Page ID #:32462

therefrom (e.g., adding publicly disclosed YESCARTA® revenues through
September 30, 2019, or applying royalty or interest rates). For the reasons discussed
in Part A above, public disclosure of this information before the official
announcement of Kite’s 2019 Q4 financials would prematurely reveal Kite’s
sensitive financial and regulatory information, would disadvantage Gilead in the
marketplace and cause competitive harm, and would unfairly advantage or
disadvantage various investors through information asymmetry.

The highlighted portions appearing on pages 5—8 and Appendices B-3, B-4,
B-5, B-6, and B-7 of ECF No. 657-5 contain internal projections of Gilead and
Kite’s market share projections, profits, profit margins, expenditures, other
financial terms, or calculations derived therefrom related to Kite’s products.
Gilead’s regular practice is to keep its financial projections confidential. Public
disclosure of Gilead and Kite’s projected financials and forecasting assumptions
would disadvantage them in the marketplace and cause competitive harm. See 3B
Med., Inc. v. Resmed Corp., Civ. No. 16-2050, 2016 WL 6818953, at *3 (S.D. Cal.
Oct. 11, 2016) (granting motion to seal “product pricing and pricing estimates,
pricing and sales strategy updates, specific sales efforts, a contract negotiation,
and/or company forecasts”).

The Court has previously sealed such projected financials and forecasting

assumptions. See ECF No. 300 (Order Granting Application to Seal).

C. Exhibits K, Q W, X, and AA to the Sullivan Post-Trial Declaration
(ECF Nos. 657-8, 657-9, 657-14, 657-15, and 657-16)

ECF Nos. 657-8, 657-9, 657-14, 657-15, and 657-16 contain internal
projections of Gilead and Kite’s market share projections, profits, profit margins,
expenditures, other financial terms, or calculations derived therefrom related to
Kite’s products. Gilead’s regular practice is to keep its financial projections

confidential. Public disclosure of Gilead and Kite’s projected financials and

-6-
DECLARATION OF KATHARINE RICE

 

 
Case 21]

Oo CO SY WD A HR WW WYN

NO wo NM NH NY HO KN LK NO He eR ee Ree ee ee ee
Oo SN DN OH BR WY NYO KS ODO CO mH HS HR OH BR WW NY KF OC

 

L7-cv-07639-SJO-KS Document 664 Filed 01/27/20 Page 7of8 Page ID #:32463

forecasting assumptions would disadvantage them in the marketplace and cause
competitive harm. See 3B Med., 2016 WL 6818953, at *3.

The Court has previously sealed such projected financials and forecasting
assumptions, including a copy of ECF No. 657-8. See ECF No. 300 (Order

Granting Application to Seal Documents, including ECF No. 280-11).

D. Exhibits R, §, and T to the Sullivan Post-Trial Declaration (ECF
Nos. 657-10, 657-11, and 657-12)

ECF Nos. 657-10, 657-11, and 657-12 disclose product-specific financials
for YESCARTA® that have not been publicly disclosed by Gilead or Kite, such as
actual cost of sales, cost of goods sold, and gross margins. Gilead’s regular practice
is to maintain the confidentiality of these product-specific actual financials. Public
disclosure of Gilead or Kite’s product-specific cost of sales, cost of goods sold, and
gross margins would reveal sensitive financial information, disadvantage Gilead
and/or Kite in the marketplace, and cause competitive harm. See 3B Med., 2016 WL

6818953, at *3.

E. Exhibit 1 to the Jeffries Post-Trial Declaration (ECF No. 657-4)’;
Exhibit U to the Sullivan Post-Trial Declaration (ECF No. 657-13)

ECF Nos. 657-4 and 657-13 disclose non-public YESCARTA® revenues
from October 1, 2019 to December 12, 2019, and calculations derived therefrom
(e.g., adding publicly disclosed YESCARTA® revenues through September 30,
2019, or applying royalty or interest rates). Gilead has not disclosed Kite’s revenues
for any period after September 30, 2019 yet and will not do so for a few more
weeks. Gilead’s regular practice is to keep such financial results confidential until
they are officially announced to the general public several weeks after the end ofa
fiscal quarter. Public disclosure before the official announcement of Kite’s 2019 Q4

financials would prematurely reveal Kite’s sensitive financial and regulatory

 

2 ECF No. 657-4 bears a caption page labeled “Exhibit 2-U,” which may be a typo.
The accompanying description on the docket for ECF No. 657-4 is “Exhibit 1.”

-7-
DECLARATION OF KATHARINE RICE

 

 
Case 2)

Oo CO DDH A BP WY NO

NY NO NO WN KN HP bh HV KN Re Re Ree ee Se ee ee
Oo nN DH TO BHR WH NO KS OO OO Be aT HD A BR WO VY KK OC

| 7-cv-07639-SJO-KS Document 664 Filed 01/27/20 Page 8of8 Page ID #:32464

information, would disadvantage Gilead and/or Kite in the marketplace and cause
competitive harm, and would unfairly advantage or disadvantage various investors

through information asymmetry.

For the foregoing reasons, I believe that “compelling reasons” exist for
sealing the above-described information. By seeking to seal only the portions that
disclose Kite’s and Gilead’s sensitive commercial and financial information, the

request is narrowly tailored.

Executed on January 27, 2020, at Foster City, California.
I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct.

By: Ca s~e

KATHARINE RICE

2.
DECLARATION OF KATHARINE RICE

 

 

 
